NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM A. GRAVEN, named as Will                No. 20-15110
Graven,
                                                D.C. No. 2:19-cv-04586-SPL
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

STATE OF ARIZONA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      William A. Graven appeals pro se from the district court’s judgment

dismissing his action alleging federal claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal on the basis of Eleventh

Amendment immunity. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly dismissed Graven’s action against the State of

Arizona as barred by the Eleventh Amendment. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh Amendment immunity applies to

states and their agencies or departments “regardless of the nature of the relief

sought”).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    20-15110